department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date u i l legend association foundation union w o w o w dear we have considered your ruling_request dated date as modified by your letters of date date and date regarding the effect of a proposed restructuring from an organization tax-exempt under sec_501 into three new entities classified as tax-exempt under sec_501 and of the internal_revenue_code code facts you are a charitable and educational_organization exempt from federal taxation under sec_501 of the code and classified as not a private_foundation pursuant to sec_509 your membership includes faculty administrators researchers and related professionals at all types of american higher education institutions as well as the general_public who support your mission you were formed to promote academic freedom and freedom of expression in academia and in society in general you are a national organization although local autonomous chapters may be formed at individual institutions of higher education a primary mission is to develop policy statements on academic freedom and freedom of expression to include such related issues as quality of higher education tenure shared governance and due process professional ethics workplace discrimination and collective bargaining your activities also include mediation and litigation on an individual or group basis publishing a bi-monthly magazine and offering annual training programs making grants and awards to individuals in support of academic freedom monitoring federal and state legislation and conducting limited direct and grassroots lobbying providing incidental member benefits such as insurance and financial products and supporting collective bargaining through financial and operational assistance to collective bargaining chapters your wide-ranging activities are illustrated by your sources of annual revenues approximately eighty-five percent of your revenues come from membership dues the balance comes from grant income contributions publication subscriptions and sales meeting registrations and dues paid to a collective bargaining fund by collective bargaining chapters you have determined that you can best achieve your broad mission by restructuring to segregate activities into separate but related entities your restructuring is designed to transfer some of your current activities into the other entities you have formed three tax-exempt entities in which to restructure association a professional association exempt under sec_501 union a labor_organization tax-exempt under sec_501 and foundation a charitable and educational_organization tax-exempt under sec_501 and classified as a public charity pursuant to sec_509 you plan to transfer your existing assets and liabilities to foundation the new sec_501 public charity and dissolve as part of the proposed restructuring plan restructuring your restructuring will be guided by a memorandum of understanding mou and cost sharing_agreement agreement between you and the new entities you represent that all charitable assets will be retained in the new sec_501 foundation you will transfer all of your assets and liabilities to foundation except your office furniture equipment and computer hardware and software the entire inventory of these used items of personal_property will be sold to association at fair_market_value fmv as part of the restructuring association will provide administrative functions for association union and foundation pursuant to an agreement and mou this will include association acting as billing agent for union you will transfer to the new sec_501 association employees and liabilities going forward related to employment such as payroll retirement plans and health insurance you represent that association’s employees will be shared with foundation and union with these two entities reimbursing the association for their respective shares of the cost you represent that foundation will pay only those employment-related_expenses documented by employee timesheets for actual work on sec_501 activities a different allocation will be utilized for certain unfunded liabilities such as post-retirement health care coverage for employees who transfer from you to association as a result of the restructuring in this case foundation as the transferee charity that received your assets and liabilities will be responsible for that percentage of the employee’s post-retirement benefit attributable to his or her time as an employee of you you represent that all of association's non-501 c activities together will not constitute association's primary activities requested rulings the transfer of assets from you to the successor foundation will not adversely affect your tax-exempt status under sec_501 of the code association may act as a billing agent for union pursuant to a cost-sharing agreement without jeopardizing association‘s tax-exempt status under sec_501 of the code so long as all of association‘s non-501 c activities do not constitute association's primary activities law sec_501 provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_501 provides in part for the exemption from federal_income_tax of business_leagues chambers_of_commerce real_estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose so that upon dissolution its net assets are distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_5_-1 provides in part that the organizations entitled to exemption from income_tax under sec_501 have no net_earnings inuring to the benefit of any member and have as their object the betterment of the condition of those engaged in such pursuits sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons in revrul_71_504 1971_2_cb_231 a medical society tax-exempt under sec_501 was denied reclassification as an organizations exempt under sec_501 because of its substantial non-charitable and non-educational purposes and activities in revrul_71_505 1971_2_cb_232 a bar association tax-exempt under sec_501 was denied reclassification as an organizations exempt under sec_501 because of its substantial non-charitable and non-educational purposes and activities in 326_us_279 the supreme court held that the presence of a single non-charitable or non-educational purpose if substantial in nature will preclude exemption under sec_501 regardless of the number or importance of truly charitable or educational_purposes analysis ruling_request no you are an association tax-exempt under sec_501 and classified as a public charity under sec_509 as such your assets are dedicated to one or more exempt purposes and may only be transferred to another public charity or to a federal state_or_local_government for such exempt purposes upon dissolution sec_1_501_c_3_-1 the transfer of your sec_501 assets and activities to foundation another public charity complies with the organizational requirements of sec_501 and will not adversely affect your tax-exempt status under sec_1_501_c_3_-1 and an organization will not be regarded as being operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose or if its net_earnings are distributed in whole or in part to the benefit of private shareholders or individuals an organization may not be classified under sec_501 if activities regardless of the number or importance of truly charitable or educational_purposes it may otherwise have see 326_us_279 see also revrul_71_504 1971_2_cb_231 and revrul_71_505 1971_2_cb_232 medical society and bar association exempt as sec_501 entities may not be reclassified as organizations exempt under sec_501 because of their substantial non-charitable and non-educational purposes and activities it has substantial non-charitable and non-educational purposes and we have not evaluated nor determined whether your past activities that are not sec_501 activities are or have been more than an insubstantial part of your activities or if your net_earnings were distributed in whole or in part to the benefit of private shareholders or individuals therefore this ruling applies only to your transfer of assets to foundation and not to any other of your past present or future activities ruling_request no association is organized as a business league under sec_501 sec_1_501_c_6_-1 of the regulations defines a business league as an association of persons having a common business_interest the activities of the association must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons thus association’s primary activities must be described as permitted activities under sec_501 of the code in order to meet the requirements for sec_501 services for individual members are not such activities among other activities association plans to act as a billing agent for union this is a business activity of a kind ordinarily carried on for profit whether this is a permitted service depends upon whether it is a primary activity of association association will also provide administrative services for union and foundation all of association's non-501 c activities taken together must not constitute association's primary activities for it to maintain its sec_501 status ruling the transfer of assets from you to the successor foundation will not adversely affect your tax-exempt status under sec_501 of the code this ruling does not address the affect on your tax-exempt status of any activities other than this transfer of assets to foundation association may act as a billing agent for union pursuant to a cost-sharing agreement without jeopardizing association‘s tax-exempt status under sec_501 of the code so long as all of association s non-501 c activities together do not constitute association‘s primary activities this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely virginia g richardson acting manager exempt_organizations technical group enclosure notice
